Citation Nr: 1110536	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  00-08 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for pseudofolliculitis barbae prior to January 10, 2007, and in excess of 60 percent as of January 10, 2007, for pseudofolliculitis barbae and neurodermatitis.

2.  Entitlement to an evaluation in excess of 30 percent bilateral pes planus.

3.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to November 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2000, September 2002, and March 2007 rating decisions of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

In September 2008, the Board remanded the claims listed on the title page for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Prior to January 10, 2007, pseudofolliculitis barbae was not manifested by a skin disease causing severe disfigurement producing a marked and unsightly deformity of eyelids, lips, or auricles; exudation or itching constant with extensive lesions or marked disfigurement; visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or with two or three characteristics of disfigurement; or involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total during of six weeks or more, but not constantly, during a 12-month period.

2.  As of January 10, 2007, pseudofolliculitis barbae and neurodermatitis has not been manifested by scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or with six or more characteristics of disfigurement.

3.  Bilateral pes planus has not been manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, which is not improved by orthopedic shoes or appliances

4.  The Veteran is currently service-connected for pseudofolliculitis barbae and neurodermatitis, which was 10 percent disabling prior to January 10, 2007, and as 60 percent disabling thereafter; and for bilateral pes planus, which has been 30 percent disabling throughout the appeal period.  Prior to January 10, 2007, he has a combined evaluation of 40 percent, and as of January 10, 2007, he has a combined evaluation of 70 percent.  

5.  The preponderance of the evidence is against finding that the Veteran is unable to obtain or maintain any form of substantially gainful employment due to service-connected disabilities alone.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for pseudofolliculitis barbae prior to January 10, 2007, and in excess of 60 percent since January 10, 2007, for pseudofolliculitis barbae and neurodermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.118, Diagnostic Codes 7800, 7806, 7814 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).

2.  The criteria for an evaluation in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2010).

3.  The criteria for a total rating for compensation based upon individual unemployability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  One of the claims for increase (pes planus) was submitted in June 1998, which was prior to the passage of the VCAA (November 2000).  Thus, it was impossible for VA to issue a VCAA compliant letter prior to the January 2000 rating decision.  Nevertheless, VA has sent the Veteran letters in June 2002, May 2003, July 2006, May 2008, November 2008, and April 2009, which informed him of the evidence necessary to substantiate the claims for increase, including entitlement to a total rating for compensation based upon individual unemployability; what part of that evidence he was to provide, what part of the evidence VA would attempt to obtain, and how disability evaluations and effective dates are assigned.  The claims were readjudicated in multiple supplemental statements of the case.  Thus, to the extent that any of the notices were missing some information, any error was harmless since the claims were readjudicated after the Veteran received proper notice.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim, to include VA medical records, private medical records, affording VA examinations in connection with his claims, and providing the Veteran with opportunities to provide testimony before the RO in January 2006 and the Board in June 2008.  VA attempted to obtain the Social Security Administration records because the Veteran informed VA that he had been awarded Social Security Administration disability benefits.  The Social Security Administration informed VA that it had no records pertaining to the Veteran.  See April 2009 facsimile.  In October 2010, the RO properly notified the Veteran of its inability to obtain the Social Security Administration records and offered him an opportunity to send them.  That same month, the Veteran responded that he had no Social Security Administration records.  

The appellant was provided the opportunity to meaningfully participate in the adjudication of his claims.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Analysis

The Board has reviewed all the evidence in the Veteran's claims files, which includes his written contentions, service treatment records, VA medical records, private medical records, and hearing transcripts.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

At the January 2006 RO hearing, the Veteran testified that he had pain and tenderness of his feet on use.  It was noted that the Veteran was using a cane for his left hip, low back and feet.  The Veteran stated he was using arch supports and tape for his feet.  He stated that he had a "crisis" with his feet and had been unable to work.  As to his skin, the Veteran stated he was unable to shave his face.  He described itching.  The Veteran testified he would get rashes on his neck, under his arm, and groin.

At the June 2008 Board hearing, the Veteran testified that his feet hurt all the time-from the time he woke up until he went to bed.  He stated he used both arch supports and orthopedic boots.  He described having muscle spasms in his feet.  As to this skin, the Veteran testified that the disorder involved his armpits, arms, neck, back, and behind his leg.  He stated he had a high school education and was unable to work because of his feet, back, and hip.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The RO has staged the ratings for the skin disability during the appeal period.  The Board has reviewed the evidence with consideration of the possibility that different ratings may be warranted for different time periods.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2009) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Pseudofolliculitis barbae and neurodermatitis of the neck and arms

Service connection for neurodermatitis of the neck and arms was granted by means of an August 1978 rating decision and assigned a noncompensable evaluation.  In a September 2002 rating decision, the RO reclassified the service-connected disability as pseudofolliculitis barbae of the neck and arms, and continued the noncompensable evaluation.  In a February 2004 rating decision, the RO awarded a 10 percent evaluation for the skin disability, effective February 18, 2000.  In March 2007, the RO reclassified the skin disability as pseudofolliculitis barbae and neurodermatitis of the neck and arms.  In April 2010, the RO awarded a 60 percent evaluation for pseudofolliculitis barbae and neurodermatitis of the neck and arms, effective January 19, 2007.  The Veteran argues he warrants evaluations in excess of those currently assigned.  

During the pendency of the Veteran's appeal, the rating schedule was revised with respect to rating skin disorders.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Those changes became effective on August 30, 2002.  The timing of this change requires the Board to first consider the claim under the old regulations during the entire appeal period.  The Board may only apply the new regulations only after their effective date.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

As to the former criteria, there was no Diagnostic Code dedicated to rate pseudofolliculitis barbae.  Therefore, that disability is rated by analogy to eczema.  38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806.  Under this Diagnostic Code, a 10 percent rating was warranted if there was exfoliation, exudation, or itching, involving an exposed surface or extensive area.  A 30 percent rating was warranted if there was constant exudation or itching, extensive lesions or marked disfigurement.  A 50 percent rating was warranted if there was ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations.  A 50 percent rating was also warranted if the pseudofolliculitis barbae was exceptionally repugnant.  

Under the revised regulations, pseudofolliculitis barbae is still rated by analogy to eczema.  A 10 percent rating is warranted, when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the previous 12-month period.  A 30 percent rating is warranted for pseudofolliculitis barbae, when 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas are affected, or; systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the previous 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The revised VA regulations also permit a rating for pseudofolliculitis barbae based on the resulting disfigurement of the head, face, or neck under 38 C.F.R. § 4.118, Diagnostic Code 7800.  A 10 percent rating is warranted for disfigurement of the head, face, or neck, where there is one characteristic of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 2 or 3 characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks or lips), or; with 4 or 5 characteristics of disfigurement.  An 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks or lips), or; with 4 or 5 characteristics of disfigurement.  

The eight characteristics of disfigurement for the purposes of evaluation under 38 C.F.R. § 4.118 are (1) scar 5 inches or more (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at its widest point; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to the underlying tissue; (5) skin hypo or hyperpigmented in an area exceeding 6 square inches; (6) skin texture abnormal (irregular, atrophic, shiny, scaly, et cetera) in an area exceeding 6 square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters); (8) skin indurated and inflexible in an area exceeding 6 square inches (39 square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  Unretouched color photographs are to be taken into consideration.  38 C.F.R. § 4.118, Diagnostic Code 7800. Note (3).

The Board notes that in a September 2002 rating decision, the RO specifically denied service connection for facial scars that are the result of acne.  The Veteran did not appeal.  

Prior to January 10, 2007

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for pseudofolliculitis barbae and neurodermatitis.  The Board will address the former and amended criteria separately.

Considering the former criteria, prior to January 10, 2007, the preponderance of the evidence is against a finding that the skin disability caused a skin disorder of the face that was severe enough to produce a marked and unsightly deformity, or involved a skin disorder with exudation or itching constant, extensive lesions, or marked disfigurement.  For example, in May 2001, it was noted that the Veteran had one fibrotic papule on the face.  The skin disorder was only noted on the Veteran's face.  

In July 2002, the examiner noted that the Veteran had no rash on the nape of his neck and posterior occiput.  Regarding the area of his beard, the examiner stated that there was no evidence of acute or chronic infection at this juncture.  There were no ingrown follicles or pustules.  The examiner took pictures of the Veteran's face and body at that time.  The Board finds that in looking at the pictures, there is no evidence of an unsightly deformity involving the Veteran's face.  The Veteran has not alleged that his skin disorder causes an unsightly deformity.  

In July 2005, December 2005, March 2006, and October 2006, the examiners noted that the Veteran's skin was normal with no rash.  The Veteran had folliculitis during this time, but it was limited to his face.  With the skin disability limited to the face and neck, the Board finds that the preponderance of the evidence is against a finding that a 30 percent evaluation is warranted under Diagnostic Codes 7800 and 7806.  

The amended criteria may be applied only to the evidence dated on or after August 30, 2002.  Considering the evidence dated after August 2002 and prior to January 10, 2007, as noted above, the Veteran's skin disability was essentially limited to his face and neck.  While no medical professional stated the percent of the body that this covered, the Board finds it reasonable to conclude that such does not equate to a finding of the skin disability covering 20 to 40 percent of all exposed areas.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  In an October 2004 VA examination report, the examiner noted that the Veteran "remain[ed] without the use of systemic medications."  Additionally, there is no competent evidence that the Veteran had any tissue loss to warrant a 30 percent evaluation under Diagnostic Code 7800.  

As of January 10, 2007

The service-connected pseudofolliculitis barbae and neurodermatitis is rated 60 percent disabling as of this date.  The Veteran is at the maximum evaluation under Diagnostic Code 7806, both with respect to the former and the amended criteria.  Thus, he cannot receive a higher evaluation under that Diagnostic Code.  He also cannot receive a higher evaluation under the former Diagnostic Code 7800, as 50 percent is the highest evaluation under that Diagnostic Code.

The only way for the Veteran to obtain a higher evaluation is to meet the criteria for an 80 percent evaluation under Diagnostic Code 7800.  The skin disability would have to involve visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks or lips), or; with 4 or 5 characteristics of disfigurement.  There is absolutely no evidence that the claimant meets this criteria, which includes the Veteran's own statements and testimony.  No medical professional or the Veteran has described his pseudofolliculitis barbae as causing any sort of disfigurement to his face, and there is no competent evidence of tissue loss as a result of the pseudofolliculitis barbae.  An evaluation in excess of 60 percent is not warranted.  

Extraschedular Evaluation & Conclusion

The Veteran's pseudofolliculitis barbae and neurodermatitis has not interfered with employment beyond that contemplated in the assigned ratings.  In the May 2009 VA examination report, the examiner specifically stated, "The Veteran's unemployability issues stem from his musculoskeletal conditions and not from his dermatologic conditions."  The Veteran has never alleged that the skin disability negatively impacted his employment when he was working, or on his inability to work once he was no longer working.  The Veteran has not been hospitalized during the appeal period (which began in 2001).  In the absence of evidence of any of the factors outlined above, and given that the symptoms presented by the Veteran's pseudofolliculitis barbae and neurodermatitis are fully contemplated by the rating schedule, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board considered the doctrine of reasonable doubt as to whether or not evaluations in excess of 10 percent and 60 percent are warranted, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Pes Planus

Service connection for bilateral pes planus was granted by means of an August 1978 rating decision and assigned noncompensable evaluations.  In May 1974, the RO awarded a 10 percent evaluation for bilateral pes planus.  In April 2005, the RO awarded a 30 percent evaluation for bilateral pes planus, effective June 5, 1998.  The Veteran argues he warrants an evaluation in excess of that currently assigned.  

Under Diagnostic Code 5276, a 30 percent evaluation is assigned for severe bilateral acquired flatfoot, with objective evidence of marked deformity, accentuated pain on manipulation and use, an indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 50 percent evaluation is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances.  Id.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 30 percent for bilateral pes planus.  The reasons follow.

The Board notes initially that the Veteran's credibility has been called into question.  In a December 1999 VA examination report, the physician noted that the Veteran's pattern of pain was "not consistent with some strain in the arch."  He stated this was a difficult case to evaluate because "[the Veteran] has substantial subjective complaints, which he reports keep him from walking more than a half block or so without significant discomfort.  On the other hand, the objective evaluation is relatively unremarkable."  The examiner noted there were no signs of callosities or atrophy to substantiate the Veteran's allegation.  He concluded, "Consequently, we have a situation with a substantial discrepancy between the subjective and objective factors."  The Board concludes that the December 1999 VA examiner was questioning the Veteran's credibility.  

The December 1999 examiner is not the only one who has questioned the Veteran's credibility.  In a June 2002 VA examination report, the physician noted that the objective findings did not clinically support the Veteran's allegations that he had very severe bilateral pes planus.  In an October 2004 VA examination report, the examiner stated that he could not justify the Veteran's complaints of painful feet.  In March 2009, a VA examiner noted that the Veteran was "very dramatic in his presentation today."  

The Board points out these facts to explain that it accords the Veteran's allegations of severe or pronounced pain in his bilateral feet no probative value.  The Board cannot ignore evidence showing that repeated examiners question the veracity of the Veteran's subjective complaints and specifically state that the subjective complaints cannot be objectively substantiated.  Thus, the Board will evaluate the bilateral pes planus based upon the objective clinical findings.

The most credible clinical findings in VA treatment records and examination reports do not show objective evidence of pronounced bilateral pes planus as contemplated by the regulation.  For example, no medical professional has stated that the Veteran's bilateral pes planus is pronounced.  Most examiners have stated that the Veteran's bilateral pes planus is moderate to severe, which is evidence against a finding of pronounced bilateral pes planus.  See December 1999 VA examination report, February 2004 VA treatment records, and April 2006 VA treatment record.  Examiners have consistently noted the Veteran's feet do not have callosities.  See December 1999 VA examination report, June 2002 VA examination report, October 2004 VA examination report, and March 2009 VA treatment record.  There have been no reports by medical professionals that the Veteran has marked inward displacement of his arches or severe spasm of the tendo Achilles on manipulation.  While multiple VA treatment records show the Veteran complaining of the inserts for his shoes, he has been able to find inserts that work, and he has prescribed boots.  See April 2000 VA treatment record (arch supports working well); February 2002 VA treatment record (using arch supports); and October 2005 VA treatment record (orthotic supports have helped quite a bit).  Thus, there is a lack of competent and credible evidence that the Veteran's bilateral pes planus is not improved by orthopedic shoes or appliances.  

The clinical findings show the Veteran has painful pes planus, but the objective clinical findings fail to establish that his bilateral pes planus is pronounced, as required by the 50 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  In addition, a higher rating is not warranted under any of the other diagnostic codes pertaining to foot disabilities, as there is no evidence that the service connected disorder is manifested by claw foot that meets the criteria for a 50 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2010).  The other Diagnostic Codes pertaining to the feet do not provide evaluations in excess of the 30 percent evaluation he currently has.  Thus, they would not assist the Veteran in obtaining a higher evaluation.  

As the criteria for a 50 percent rating under Diagnostic Code 5276 have not been demonstrated, even when considering functional loss due to pain under DeLuca v. Brown, 8 Vet. App. 202 (1995), the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107(b).

Finally, the Veteran's bilateral pes planus has not interfered with employment beyond that contemplated in the 30 percent rating assigned.  Although the Veteran has reported severe pain in his feet, as already noted above, several examiners have questioned the Veteran's report of symptoms, since the clinical findings do not support his subjective complaints.  The Veteran is not working, in part, because of his pes planus.  He has reported that he has a left hip disability and a low back disability that contribute to his inability to work.  The 30 percent evaluation more than adequately contemplates severe bilateral pes planus, and the Board finds that the Veteran's symptoms are contemplated by this evaluation.  The Veteran has not been hospitalized during the appeal period.  In the absence of evidence of any of the factors outlined above, and given that the symptoms presented by the Veteran's pes planus are fully contemplated by the rating schedule, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 

Total disability evaluation based on individual unemployability due to service connected disabilities

The Veteran contends he is entitled to a total disability evaluation based on individual unemployability due to service connected disorders.  In his June 2006 application, he reported that he last worked full time in 1999 and that he was unable to work due to his bilateral flat feet, degenerative joint disease, and mild back pain.  He reported that he has a high school diploma.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for pseudofolliculitis barbae and neurodermatitis, which was 10 percent disabling prior to January 10, 2007, and as 60 percent disabling thereafter; and for bilateral pes planus, which has been 30 percent disabling throughout the appeal period.  Prior to January 10, 2007, he has a combined evaluation of 40 percent, and as of January 10, 2007, he has a combined evaluation of 70 percent.  Thus, prior to January 10, 2007, he did not meet the schedular criteria, and as of January 10, 2007, he meets the schedular criteria for a total rating for compensation based upon individual unemployability.

Notwithstanding, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a).  38 C.F.R. § 4.16(b).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Entitlement to a total compensation rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities.  The Veteran submitted a letter from the Social Security Administration, which shows that it had awarded the Veteran disability benefits for bilateral flat feet, bilateral hip degenerative joint disease, and mild low back pain.  VA attempted to obtain the records relied upon by the Social Security Administration in awarding the Veteran benefit, but was told by that agency that it did not have any pertinent records.  Nevertheless, the records show that the bilateral pes planus has some impact on the Veteran's inability to work.  

While bilateral pes planus impacts the Veteran's ability to work, it does not prevent him from obtaining and sustaining gainful employment.  Instead, the evidence shows that the cause of the Veteran's inability to work are disabilities that are not service connected, i.e., left hip degenerative joint disease and a low back disability, with the left hip disability being the worse of the two.  For example, the Veteran claims that he last worked in 1999.  In an August 2000 VA treatment record, the Veteran reported left hip pain for six years after falling.  He stated he was told he had a pinched nerve at the time of the fall and was tolerating the pain until three years ago, when he was in a motor vehicle accident.  The examiner wrote, "Unable to work usual job as construction worker since Jan[uary] 1999."  

In an August 2001 VA examination report, the examiner noted that the onset of the Veteran's "present problem" began six years ago, when he sustained a fall with the principal impact on the left buttock.  The examiner solely addressed the Veteran's complaints of left hip pain.  This is entirely consistent with a form completed by a VA examiner in December 2001.  Therein the examiner stated he had treated the Veteran from August 1999 to December 2001.  He stated the Veteran's disability commenced on August 8, 1999.  He diagnosed degenerative joint disease of the left hip and stated, "P[atien]t sustained a fall and injury to [left] hip in 1995 and now has continually worsening pain and disability to the [left] hip."  He added the Veteran needed training for another type of job.  He stated the Veteran had pain with motion and walking, and that he walked with a limp.  He concluded the Veteran could not return to his regular work and that his disability was "permanent."  None of the doctors address the feet impacting the Veteran's inability to obtain and sustain gainful employment.  It must also be noted that the examiners limited their discussion to employment in the construction business.

The Veteran has never alleged that his bilateral pes planus is the sole reason for his inability to obtain and sustain gainful employment.  In fact, he has always included the nonservice connected left hip and low back disabilities when addressing his inability to work.  The Veteran has never claimed that the skin disability impacts his work, and a medical professional has specifically found that the skin disability does not impact the Veteran's ability to work.  See May 2009 VA examination report.  Thus, the Veteran's own statements do not assist in an award of a total rating for compensation based upon individual unemployability.  The Veteran's impairment relates to both service-connected and nonservice-connected disabilities with the nonservice- connected disabilities being far more significant.  

In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the overall evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disabilities or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disabilities, even when his disabilities are assessed in the context of subjective factors such as his occupational background.  Therefore, entitlement to total disability evaluation based on individual unemployability due to service connected disorders is not warranted.  

The preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an evaluation in excess of 10 percent for pseudofolliculitis barbae prior to January 10, 2007, and in excess of 60 percent since January 10, 2007, for pseudofolliculitis barbae and neurodermatitis is denied.

Entitlement to an evaluation in excess of 30 percent bilateral pes planus is denied.

Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities is denied. 



______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


